ON APPLICATION FOR REHEARING
PER CURIAM.
At footnote 1 of the opinión herein we stated, “The Department of Highways told their appraisers not to consider severance damages.” This statement may not be fully and technically accurate. As pointed out in the Department’s application for rehearing, its appraisers were instructed that “under present law severance damage, as a result of making a street one-way rather than two-way, was not compensable.” In any event, the Department’s appraisers were obviously of the impression that they were not to consider severance damage in this regard.
With these explanatory remarks, the application for rehearing is denied.
APPLICATION FOR REHEARING DENIED. '